DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/670,455 filed on June 23, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending, with claims 9 and 17 being currently amended.

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claims 9 and 17 are accepted. The 112(b) rejections of claims 9 and 17 are therefore withdrawn.

Response to Arguments
Applicant’s arguments, see page 7 of the remarks, filed June 23, 2022, with respect to the 102 rejections of claims 1-20 have been fully considered and are persuasive.  The 102 rejections of claims 1-20 have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 10-12, 18-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keimel US Patent 5,591,212 in view of Davis et al. US PGPUB 2011/0106213.
Regarding claims 1 and 11, Keimel discloses a medical device [fig. 3], comprising: 
a battery [fig. 3, 50]; 
a charge bank configured to store supplemental energy [fig. 3, 48 is the charging capacitor “capacitor bank”; col. 4, lines 30-45]; 
memory to store program instructions [col. 8, 9-30; fig. 3, control circuit 42 has predetermined operational mode information, thus a memory]; and 
device operational circuitry that includes at least one of a transceiver, circuitry or processor [fig. 3, switch 56, DC-DC converter 46 and output circuit 44] configured to execute the program instructions, the device operational circuitry configured to: 
identify an energy demand (ED) action to be performed by the device operational circuitry in connection with at least one of monitoring a medical characteristic of interest (COI), treating the medical COI, or wirelessly communicating with a separate device [col. 1, lines 47-52; col. 5, lines 29-34; col. 5, lines 51-58; col. 8, lines 9-30; control circuit 42 according to the operational mode diagnoses medical characteristics and  issues signals to output a pulse to a patient’s heart from capacitor bank 48 and via output circuit 44]; 
dispatch, based on the energy required, a charge instruction to charge the charge bank from the battery with supplemental energy [col. 1, lines 47-52; col. 5, lines 29-34; col. 5, lines 51-58; col. 8, lines 9-30; control circuit 42 issues signals to cause charging of the output capacitor 48 with “the energy necessary” from battery 50]; and 
supply the supplemental energy, from the charge bank, to the device operational circuitry for performing the ED action in connection with the at least one of monitoring, treating or communicating operations [col. 1, lines 47-52; col. 5, lines 29-34; col. 5, lines 51-58; col. 8, lines 9-30; the energy charged from battery 50 to charging capacitor (bank) 48 is output via output circuit 44 as a pulse to a patient’s heart based on the diagnostic (monitoring) operations of control circuit 42].
Keimel does not explicitly disclose obtaining an energy consumption estimate for an amount of energy to be consumed by the device operational circuitry in connection with performing the ED action; and acting, based on the energy consumption estimate.
However, Davis discloses a power source for a medical device [figs. 1 & 3; implantable stimulator 34 with power source 54; pars. 43 & 58]  which obtains an energy consumption estimate for an amount of energy to be consumed by the device operational circuitry in connection with performing the ED action; and acting, based on the energy consumption estimate [pars. 58, 72-74, 79, & 123-125; processor 50 estimates energy consumption “associated with delivery of therapy” and uses the estimate to indicate when a recharge will be required for the power source 54].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Keimel to further include obtaining an energy consumption estimate for an amount of energy to be consumed by the device operational circuitry in connection with performing the ED action; and acting, based on the energy consumption estimate for the purpose of indicating the amount of time left before a power source needs to be recharged to ensure uninterrupted therapy, as taught by Davis (pars. 38 & 123-124).
Regarding claims 2 and 12, Keimel discloses wherein the device operational circuitry is further configured to toggle the charge bank in and out of a power supply loop formed between the battery and at least one of the transceiver, circuitry or processor, the toggling operation based on when the energy consumption exceeds an energy threshold [fig. 3, col. 2, line 7-line 18; col. 5, line 50-col. 6, line 5; charging capacitor 48 is toggled into a loop between battery 50 and the control circuit 42 and the ground, closed and opened by switch 56, after an energy consumption event (thus when the energy consumption of 48 exceeds a threshold of zero for example].
Keimel does not explicitly disclose an estimate.
However, Davis, as applied in claims 1 and 11, respectively, discloses an estimate.
Regarding claims 7 and 18, Keimel discloses wherein the device operational circuitry is further configured to implement first or second charge operations based on a type of the ED action [col. 1, lines 47-52; col. 5, lines 29-34; col. 5, lines 51-58; col. 8, lines 9-30; control circuit 42 issues signals to cause charging of the output capacitor 48 with “the energy necessary” from battery 50 to perform a first operation (cardioversion using a longer charging period) or a second operation (a pacing pulse using a shorter charging period) depending on the application; furthermore pulses can be applied for either cardioversion or defibrillation].
Regarding claims 8 and 19, Keimel does not explicitly disclose wherein the charge bank comprises multiple capacitors, from which a subset of the multiple capacitors is activated based on an amount of the supplemental energy associated with the type of the ED action [pars. 63-64 & 96; “shocking capacitors” but a capacitor is reformed on a schedule].
However, Davis further discloses wherein the charge bank comprises multiple capacitors, from which a subset of the multiple capacitors is activated based on an amount of the supplemental energy associated with the type of the ED action [par. 68; a capacitor module comprising a plurality of capacitors which is configurable via switches to stored a particular voltage thus an amount of energy based on the type of action (the voltage the action requires)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Keimel to further include wherein the charge bank comprises multiple capacitors, from which a subset of the multiple capacitors is activated based on an amount of the supplemental energy associated with the type of the ED action for the purpose of allowing the capacitance to store a configurable amount of energy, as taught by Davis (par. 68).
Regarding claim 10, Keimel discloses wherein the medical device represents at least one of an implantable medical device, a diabetes monitoring device, a body generated analyte (BGA) test device, and a pulmonary arterial pressure monitor [col. 3, lines 23-34].
Regarding claim 20, Keimel discloses verifying a battery state and dynamically adjusting a parameter in connection with at least one of the monitoring, treating or communicating operations based on the battery state [col. 5, lines 8-27; col. 7, lines 11-33; circuit parameters i.e. the open or closed state of switch 56 and the charging state  of capacitor 54].

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Keimel US Patent 5,591,212 in view of Davis et al. US PGPUB 2011/0106213, and further in view of Spurlin et al. US PGPUB 2007/0040449.
Regarding claims 3 and 13, the combination of Keimel and Davis does not explicitly disclose wherein the device operational circuitry is configured to add the supplemental power from the charge bank when the battery cannot supply the energy consumption estimate without experiencing a battery voltage dip below a battery voltage threshold.
However, Spurlin discloses a medical device with a battery management system [par. 78] wherein the device operational circuitry is configured to add the supplemental power from the charge bank when the battery cannot supply the energy consumption estimate without experiencing a battery voltage dip below a battery voltage threshold [pars. 10, 79, 83, 86-87 & 97; if the main battery voltage decreases below a voltage threshold then a backup battery is connected to stabilize the voltage].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Keimel and Davis to further include wherein the device operational circuitry is configured to add the supplemental power from the charge bank when the battery cannot supply the energy consumption estimate without experiencing a battery voltage dip below a battery voltage threshold for the purpose of maintaining the device operating in case the primary battery voltage drops below a threshold, as taught by Spurlin (pars. 10 & 86-87).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Keimel US Patent 5,591,212 in view of Davis et al. US PGPUB 2011/0106213, and further in view of Renirie et al. US Patent 5,458,624.
Regarding claims 4 and 14, Keimel discloses wherein the charge instruction is configured to perform a background charging operation to selectively interconnect the charge bank to the battery prior to a scheduled time before the ED action, the background charging operation to siphon energy from the battery at a background charge rate that avoids the battery from experiencing a battery voltage dip below a battery voltage threshold [abs.; col. 2, lines 45-60; col. 3, lines 35-45; col. 6, line 55-col. 7, line 32; the battery can be used to charge the capacitor 48 during “off-peak demand periods” thus prior to a demand period which occurs periodically (scheduled); furthermore the charge rate is limited if Vcc nears a minimum, based on the falling of the battery voltage].
The combination of Keimel and Davis does not explicitly disclose wherein the charge rate is predetermined.
However, Renirie discloses a backup battery management system for a medical device wherein the charge rate is predetermined [abs.; col. 3, line 60-col. 4, line 41; a capacitor is charged at a proportional current which is proportional to the current consumed by the pacemaker, thus predetermined by the pacemaker current].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Keimel and Davis to further include wherein the charge rate is predetermined for the purpose of using the set capacitor charging current to determine the expenditure of the battery, as taught by Renirie (abs.; col. 2, line 56-col. 3, line 9;col. 3, lines 35-42 & col. 3, line 60-col. 4, line 41).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keimel US Patent 5,591,212 in view of Davis et al. US PGPUB 2011/0106213, and further in view of Parramon et al. US PGPUB 2004/0059392.
Regarding claims 6 and 16, Keimel discloses wherein the battery exhibits a primary source limit  [col. 1, lines 64-66, “In some cases, the power requirements of an implantable device's output circuit are higher than the battery can deliver”]
Keimel does not explicitly disclose the charge bank supplying the supplemental power when the energy consumption estimate exceeds the primary source limit.
However, Davis as applied in claims 1 and 11, respectively, discloses an energy consumption estimate [pars. 58, 72-74, 79, & 123-125; processor 50 estimates energy consumption “associated with delivery of therapy” and uses the estimate to indicate when a recharge will be required for the power source 54].
The combination of Keimel and Davis does not explicitly disclose the charge bank supplying the supplemental power when the energy consumption exceeds the primary source limit.
However, Parramon discloses a power management system for a medical device wherein the charge bank supplies the supplemental power when the energy consumption exceeds the primary source limit [pars. 2-3 & 57; a capacitor to assist in higher energy/power requirements].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Keimel and Davis to further include the charge bank supplies the supplemental power when the energy consumption exceeds the primary source limit for the purpose of providing a supplemental device to assist in the operation of the device, as taught by Parramon (par. 57).

Allowable Subject Matter
	
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claim 5, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “wherein the ED action includes initiating a wireless communications session, the device operational circuitry includes a dispatcher configured to dynamically adjust a transmission parameter utilized in connection with the wireless communications session, the transmission parameter that is updated including adjusting at least one of transmit packet size, transmit packet number, packet transmission rate, or signal power” in combination with all the other elements recited in claim 1, from which claim 5 depends.
	With respect to claim 15, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “wherein the ED action includes initiating a wireless communications session, the device operational circuitry includes a dispatcher configured to dynamically adjust a transmission parameter utilized in connection with the wireless communications session, the transmission parameter that is updated including adjusting at least one of transmit packet size, transmit packet number, packet transmission rate, or signal power” in combination with all the other elements recited in claim 11, from which claim 15 depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859